GIERKE, Judge
(concurring):
I agree with the principal opinion and its announcement of a prospective rule requiring an appellant to show prejudice. I write separately to explain why I have deviated from my opinion in United States v. Miller, 45 MJ 149,152 (1996).
In Miller I took the position that failure of substitute counsel to comply with RCM 1106(f)(2), Manual for Courts-Martial, United States, 1984, amounted to an absence of counsel. Upon further reflection, I have concluded that my position in Miller may have been too technical and that the real error in this case is failure of defense counsel to consult with the accused about defense submissions under RCM 1105 and 1106. See United States v. Hood, 47 MJ 95, 97 (1997). An error founded in defense counsel’s failure to consult with the client may be tested for prejudice. Id. I agree with the principal opinion that in this case there has been a “colorable showing of possible prejudice.” See United States v. Moseley, 35 MJ 481, 486 (CMA 1992) (Gierke, J., concurring in part and dissenting in part). Accordingly, I join in ordering a new recommendation and action.